DETAILED ACTION
This Office action is in response to the application filed on 11 August 2020.
Claims 6, 7, 29, 30 are cancelled.
Claims 1-5, 8-28 are presented for examination.
Claim Objections
Claims 8-14 are objected to because of the following informalities:
Claim 8 cites the preamble element of “A network node capable of transmitting a Physical Control Format Indicator Channel (PCFICH), the [[wireless device]] network node comprising processing circuitry operable to...”.  Appropriate correction is required as shown in said underlined highlighted elements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 10-22, 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over OUCHI US 2018/0152924 A1 and in view of CHEN et al. US 2017/0201420 A1.
As to claim 8, OUCHI discloses substantially the invention as claimed, including a network node (Figure 3, the Base Station device 2) capable of transmitting a Physical Control Format Indicator Channel (PCFICH) (the BS can transmit the PCFICH to the terminal device 1 in figure 4, [122]), the [[wireless device]] network node comprising processing circuitry (Figure 3, the Control unit 502) operable to:
determine a wireless device (Figure 4, the terminal device (or the UE or the MTC terminal) category 0) will benefit from increased reliability of a PCFICH between the network node and the wireless device (the thresholds, Qout, Cat0, Qin, Cat0, are defined and used to compare by the UE to estimate the downlink radio link quality whether the downlink radio link can be reliably received, [223]-[224]); and
However, OUCHI does not explicitly disclose the claimed element of “increase the transmission power of the PCFICH transmitted between the network node and the wireless device”.
CHEN discloses in Figures 3-9 and [193] that, “the control channel transmit powers (e.g., PDCCH and PCFICH transmit powers) sent to the UE being scheduled can be more easily boosting (e.g., increased by 1-3 dB as more power will be available) when the UE uses the second receiver configuration, i.e., when the timer is not running. Therefore, UEs easily received by the control channels”.
Accordingly, it would have been obvious to one of ordinary skill in the wireless networking art at the time the invention was made to have modified CHEN's teachings of the PCFICH transmit powers increased with the teachings of OUCHI for the purpose of providing the management of assessment of serving cell radio link quality, e.g., the Radio Link Monitoring (RLM) in which the network load is in terms of the number of the UEs (CHEN, [190]-[193]).
As to claim 10, OUCHI-CHEN discloses, wherein the processing circuitry is operable to determine the wireless device will benefit from increased reliability of the PCFICH based on a signal to noise ratio at the wireless device determined by a cell quality indicator report (OUCHI, [255])).
As to claim 11, OUCHI-CHEN discloses, wherein the processing circuitry is operable to determine the wireless device will benefit from increased reliability of the PCFICH based on an aggregation level of a physical downlink control channel (PDCCH) between the network node and the wireless device (OUCHI, [226]-[229]).
As to claim 12, OUCHI-CHEN discloses, wherein the processing circuitry is operable to determine the wireless device will benefit from increased reliability of the PCFICH based on a downlink control information (DCI) format used between the network node and the wireless device (OUCHI, [226]-[229]).
As to claim 13, OUCHI-CHEN discloses, wherein the processing circuitry is operable to determine the wireless device will benefit from increased reliability of the (OUCHI, [259]-[263], [277]-[279]).
As to claim 14, OUCHI-CHEN discloses, wherein the processing circuitry is operable to determine the wireless device will benefit from increased reliability of the PCFICH based on a physical downlink shared channel (PDSCH) or physical uplink shared channel (PUSCH) transmission scheme used between the network node and the wireless device (OUCHI, [226]-[229]).
Claims 22, 24-28 correspond to the wireless device exchanging the technical features with the Network Node (the Base Station); therefore, they are rejected under the same rationale as in Base Station claims 8, 10-14.  
Claims 1, 3-5 correspond to the BS method claims of claims 8, 10-12; therefore, they are rejected under the same rationale as in claims 8, 10-12 as shown above.
 Claims 15, 17-21 correspond to the UE method claims of claims 22, 24-28; therefore, they are rejected under the same rationale as in claims 22, 24-28 as shown above.
Allowable Subject Matter
Claims 2, 9, 16, 23 are objected to as being dependent upon rejected base claims 1, 8, 15, 22 respectively, but would be allowable if incorporated into said base claims 1, 8, 15, 22.
The prior art cited in this Office action are: OUCHI US 2018/0152924 A1; and CHEN et al. US 2017/0201420 A1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901.  The examiner can normally be reached on M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAI V NGUYEN/Primary Examiner, Art Unit 2649